Citation Nr: 0012327	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-46 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a perforated 
eardrum.

2.  Entitlement to service connection for residuals of a left 
mastoidectomy.

3.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from 29 April 1957 to 3 June 
1957.

In June 1996, he claimed service connection for sleep apnea, 
congestive heart failure, cardiomyopathy, hypertension, 
arthritis, blood poisoning, a perforated eardrum, a left 
mastoidectomy, and hearing loss.  This appeal comes to the 
Board of Veterans' Appeals (Board) from a July 1996 rating 
decision by the Pittsburgh, Pennsylvania, Regional Office 
(RO) that denied the claims.

The veteran perfected his appeal with a VA Form 9, filed in 
October 1996.  In a letter received at the RO in November 
1996, he specifically withdrew his appeal as to the denial of 
service connection for congestive heart failure, 
cardiomyopathy, hypertension, arthritis, and blood poisoning; 
in the same letter, he said he wished to continue his appeal 
of the denial of service connection for a perforated eardrum, 
a left mastoidectomy, and hearing loss.  He did not indicate 
his intentions regarding his appeal of the denial of service 
connection for sleep apnea.  However, it appears to the Board 
that he intended to withdraw his appeal of the denial of all 
claims save for those related to his ears or his hearing.  
Accordingly, we have not addressed the issue of service 
connection for sleep apnea.  If we have reached the wrong 
conclusion on this issue, the veteran should notify the RO 
that he intended, and that he still intends, to pursue his 
appeal of the denial of service connection for sleep apnea, 
and the RO should return the case to the Board.


FINDINGS OF FACT

The claims for service connection for a perforated eardrum, 
residuals of a left mastoidectomy, and hearing loss, are not 
plausible under the law as they are not accompanied by 
adequate supporting medical evidence.



CONCLUSION OF LAW

The claims of service connection for a perforated eardrum, 
residuals of a left mastoidectomy, and hearing loss are not 
well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In July 1996, the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records 
were not on file there and may have been destroyed in an 
accidental fire that occurred at that facility in 1973.  The 
veteran completed a Request for Information Needed to 
Reconstruct Medical Data (National Archives Form 13055), and 
the RO submitted it to NPRC.  The NPRC responded in February 
1998 that a search of the morning reports from the veteran's 
basic training unit had produced two relevant records:  one, 
dated 6 May 1957, showed that the veteran's status was 
changed from "present for duty" to "present, not for duty, 
sick;" another, dated 3 June, the date of his separation 
from service, showed that his status was changed from 
"present, not for duty" to "present for duty, A&D."

In a June 1996 statement, the veteran reported that, upon 
entry into service in 1957, he underwent an examination at 
Pittsburgh and was classified 1-A.  He said he was later 
given a "routine" examination at Lackland Air Force Base, 
found to have a hearing problem, and separated from service.  
In addition to the statement and his claim form, he submitted 
special orders from his unit dated 29 May 1957.  The orders 
discharged him from service by reason of physical disability, 
noted to have existed prior to service, and further provided 
that he was not entitled to disability severance pay.

The veteran also asserted, in his June 1996 statement, that 
he was treated for hearing problems in Johnstown, 
Pennsylvania.  He said his physical condition had 
deteriorated, and he was currently on disability from the 
Social Security Administration.  In a June 1996 letter, the 
RO asked the veteran to submit medical records showing 
postservice treatment of his hearing disorder.

Records from the Eye and Ear Hospital, Johnstown, 
Pennsylvania, show that the veteran was admitted on 23 
September 1969, and discharged on 27 September.  He gave a 
history of chronic left otorrhea since childhood, tinnitus, 
and hearing loss, but no otalgia.  On examination, the right 
tympanic membrane was normal, but the left exhibited a wet 
perforation.  He then underwent a left radical mastoidectomy 
with obliteration and Type III tympanoplasty.

Records from Lee Hospital, Johnstown, Pennsylvania, show that 
the veteran was admitted on 16 April 1993, with complaints of 
dyspnea on exertion, shortness of breath at rest, and 
orthopnea that required sleeping sitting up in a chair.  He 
reported that the symptoms had worsened during the preceding 
two weeks.  He gave a history of sinus trouble, 
tonsillectomy, appendectomy, and mastoidectomy, but said he 
had generally been healthy.  It was noted that he was being 
treated for gout but, otherwise, was fairly free of 
medication.  After examination, laboratory studies, and 
diagnostic testing, he was discharged on 18 April with 
diagnoses of congestive heart failure, probable occult 
coronary artery disease, "rule out" alcoholic 
cardiomyopathy, "rule out" viral myocarditis, "rule out" 
sleep apnea, and "rule out" hypothyroidism.

Additional Lee Hospital records indicate that the veteran was 
admitted on 16 April 1995, with complaints of chest pain 
while eating.  He was discharged on 19 April, with diagnoses 
of chest pain probably secondary to gastroesophageal reflux 
disease, hypercholesterolemia, dilated cardiomyopathy, and 
minimal coronary artery disease.  In a June 1996 addendum to 
the record, W.P. Hirsch, MD, noted that the veteran had sleep 
apnea and was markedly limited by his chronic, progressive, 
irreversible diseases.

In a July 1996 letter to the RO, David Rogerson, MD, an ear, 
nose, and throat specialist, reported that he evaluated the 
veteran two days earlier.  The veteran gave a history of 
hearing loss since service, with left middle ear and mastoid 
surgery in 1969.  Currently, the left mastoid cavity was well 
healed, without active infection.  Audiometric testing 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
20
NA
30
LEFT
30
40
30
NA
65

The Northwestern test was used for speech discrimination, 
rather that the Maryland CNC Test required by 38 C.F.R. 
§ 3.385, so the results are not reported here.  The 
assessment was mild to moderate sensorineural hearing loss in 
the right ear, and mild to severe mixed hearing loss in the 
left.

In a November 1996 letter to the RO, his representative asked 
that the veteran be scheduled for a VA audiologic 
examination.  A December annotation to the letter, apparently 
by an RO staff member, noted that, "per discussion" with 
the veteran's representative, a VA audiologic examination was 
"not in order."

Analysis

The first matter we must address is the fact that the 
veteran's service medical records, brief as they may have 
been owing to his limited period of active service, are not 
available, through no fault of his own.  In such a case, VA 
has a heightened duty to advise the veteran of alternative 
forms of evidence that he may submit.  Smith v. Brown, 10 
Vet.App. 44, 48 (1998), citing Layno v. Brown, 6 
Vet.App. 465, 469 (1994) and Dixon v. Derwinski, 3 
Vet.App. 261, 263 (1992).  Alternative forms of evidence 
include, but are not limited to:  VA military files, 
statements from service medical personnel, statements from 
service comrades, military or civilian police reports, 
reports of physical examinations conducted by employers or 
insurers, postservice treatment or pharmacy records, or 
letters written or photographs taken while the veteran was in 
service.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part III, 
 4.25(c).

The fact that service medical records are unavailable is not 
significant in this particular case, for essentially two 
reasons.  First, it is possible to deduce their content from 
the evidence of record and, second, the veteran's term of 
active service was so brief that pre- and postservice medical 
records would be much more helpful in addressing the issues 
on appeal.

With regard to the probable content of the veteran's service 
medical records, September 1969 hospital records noted a 
history of otorrhea since childhood.  Otorrhea is a discharge 
from the ear.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1205 (28th 
ed. 1994).  Examination, in 1969, confirmed a perforated 
eardrum.  That evidence is consistent with the veteran's 
statement that a "routine" examination after he entered 
service revealed an ear problem.  Both items of evidence are 
consistent with morning reports from the veteran's unit that 
showed he was transferred, eight days after he entered active 
duty, from "present for duty" to "present, not for duty, 
sick."  All of that evidence is consistent with his 
separation orders that showed that his separation was due to 
physical disability that existed prior to service, and that 
he was not entitled to disability severance pay.  From the 
foregoing, it is clear that, soon after he entered active 
duty, the veteran's preexisting ear disorder flared up, he 
went on sick call, the perforated eardrum was found, and he 
was separated from service.  All of the evidence of record is 
consistent with, and nothing that the veteran has said is 
inconsistent with, this conclusion.

With regard to alternative evidence in lieu of service 
medical records, the RO, in a June 1996 letter, specifically 
asked the veteran for postservice treatment records.  The 
earliest one received was the September 1969 hospital report.  
The RO did not ask for preservice treatment records, but the 
history the veteran provided when hospitalized in 1969 is 
credible and is consistent with the other evidence of record.

The RO did not specifically advise the veteran that he could 
submit alternative evidence in lieu of service medical 
records but, in this particular case, that is of no 
consequence.  The veteran's active service was so long ago, 
and so brief, it is extremely unlikely that he would be able 
to obtain any of the suggested alternative evidence.  
Further, it is unlikely that any of the suggested alternative 
evidence would differ from that already of record or from the 
conclusions reached regarding the content of service medical 
records.  More important, we have given 100 percent credit to 
everything the veteran has said on his VA claim form, on the 
statement attached, and in the history he gave his doctors.  
He was advised to submit postservice treatment records, the 
most relevant evidence conceivable under the circumstances of 
this case, and ritualistic adherence to a requirement for 
further advice, when no benefit would flow to the veteran, is 
not required.  Franzen v. Brown, 9 Vet.App. 235, 238 (1996); 
Winters v. West, 12 Vet.App. 203, 207 (1999), citing Soyini 
v. Derwinski, 1 Vet.App. 540 (1991).

We turn now to a review of the applicable law.  Service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  However, a claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) does not attach.  See Morton v. West, 
12 Vet.App. 477, 480-1 (1999), citing Grivois v. Brown, 
6 Vet.App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

With regard to aggravation during peacetime service of a 
preexisting disorder, veterans of at least six months of 
active service are presumed to have been in sound condition 
when examined and accepted for service except as to defects 
or disabilities noted at the time of the entrance examination 
or where clear and unmistakable evidence shows that a 
disorder preexisted service.  38 U.S.C.A. § 1132; Paulson v. 
Brown, 7 Vet.App. 466, 468 (1995); 38 C.F.R. § 3.304(b).  A 
disorder that preexisted service is deemed to have been 
aggravated during service if disability attributable to the 
disorder increased during service, unless there is a specific 
finding, based upon clear and unmistakable evidence, that any 
increase in disability during service resulted from the 
natural progress of the disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.306(a), (b).  The determination, as to an 
increase during service in disability attributable to a 
preexisting disorder, is based on evidence of the 
manifestations of the disorder before, during, and after 
service.  38 C.F.R. § 3.306(b).  However, a mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416-7 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).

With regard to a link between current disability and injury 
or disease incurred or aggravated in service, such a link may 
be established, in the absence of medical evidence that does 
so, by medical evidence that shows that the veteran incurred 
a chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptomatology 
attributable to an injury or disease noted during service 
continued from then to the present.  Savage v. Gober, 
10 Vet.App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In this case, the veteran, on a September 1969 hospital 
record, gave a history of otorrhea since childhood.  His DD 
Form 214 shows that he entered active duty on 29 April 1957.  
In a June 1996 statement, he said that, after he entered 
active duty, he was given a "routine" examination and  
found to have a hearing problem.  His unit's morning reports 
show that, on 6 May, eight days after he entered active duty, 
he was transferred within his unit to "present, not for 
duty, sick."  Thereafter, his duty status did not change 
until the day he was separated from service.  Separation 
orders said he was discharged because of a physical 
disability that existed prior to service and that he was not 
entitled to disability severance pay.  The earliest 
postservice treatment record was the one referenced above, 
from September 1969, more than twelve years after the 
veteran's separation from service.  On that record, 
examination showed a tympanic perforation and a mastoidectomy 
was performed.  Also on that record, he reported hearing loss 
since service but the earliest medical evidence of hearing 
loss appears in a July 1996 audiologic examination.

Although the veteran has alluded to an entrance examination 
that apparently found him in sound condition, he had less 
than six months of active, peacetime service, so he is not 
entitled to a presumption of soundness upon entry.  38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  From his June 1996 
statement, his unit's morning reports, his separation orders, 
the September 1969 hospital record, and in view of the fact 
that there is no presumption of soundness to overcome, we 
find that a preexisting ear disorder became manifest about 
one week after he entered active duty.  Moreover, there is a 
conspicuous dearth of immediate postservice medical evidence.  
From that fact, we conclude that the manifestation in service 
of the preexisting ear disorder did not amount to a worsening 
of the underlying condition.  Accordingly, we find no 
evidence of aggravation in service of a preexisting ear 
disorder, and the claim based upon aggravation is not well 
grounded and must be denied.

Though we find no evidence of aggravation of a preexisting 
ear disorder in service, we also note that the earliest 
evidence of a perforated eardrum and a mastoidectomy came 12 
years after the veteran's separation from service.  There are 
no intervening treatment records, and there is no medical 
evidence linking the perforated eardrum or the mastoidectomy 
to service.  In the absence of such evidence, a claim based 
on incurrence in service of an ear disorder is not well 
grounded and must be denied.  (We would be remiss if we 
failed to note, at least parenthetically, that it is not 
entirely clear that the veteran has any current disability 
save, perhaps, for hearing loss, attributable to the 
perforated eardrum and mastoidectomy.  In July 1996, his 
doctor reported that the left mastoid cavity was well healed 
without sign of active infection.)  Similarly, the earliest 
medical evidence of hearing loss, that would satisfy the 
requirements of 38 C.F.R. § 3.385, came more than 39 years 
after the veteran's separation from service.  There is no 
evidence linking a current hearing disability to service and, 
in the absence of such evidence, a claim for service 
connection for hearing loss is not well grounded and must be 
denied.

The veteran reported that he receives disability income from 
the Social Security Administration (SSA), but he did not 
submit SSA records.  The VA duty to obtain SSA records, or to 
otherwise assist the veteran in gathering evidence pertinent 
to the claim, is triggered only upon submission of a well-
grounded claim.  See Tetro v. West, ___ Vet.App. ___, No. 97-
1192, slip op. at 10 (Apr. 4, 2000), citing Voerth v. West, 
13 Vet.App. 117, 121 (1999).  As indicated above, these 
claims are not well grounded, and the duty to assist has not 
attached.  Morton, Grivois, Anderson, supra.  Besides, the 
most recent medical evidence of record suggests that the 
veteran was in generally good health until 1993, and that his 
SSA disability benefits are payable for to congestive heart 
failure, coronary artery disease, dilated cardiomyopathy, and 
gastroesophageal reflux disease, rather than to the ear and 
hearing disorders before us.  Thus, it appears unlikely that 
the SSA records would be helpful.

We are aware that, "[w]hen VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records."  Hayes v. Brown, 9 Vet.App. 67, 73-74 
(1996) (quoting Murincsak v. Derwinski, 2 Vet.App. 363, 373 
(1992)), Baker v. West, 11 Vet.App. 163, 169(1998).  The 
cited cases involved issues as to whether the veterans, in 
the then current claims, were totally disabled or warranted 
increased ratings for already service-connected disabilities.  
Here, however, the issues involve only service connection, 
and the Board sees no indication in the record that the 
recent SSA determination that the veteran is currently 
disabled for the purpose of entitlement to SSA benefits would 
be at all helpful on the issue of incurrence or aggravation 
of disorders of the ears in service more than 40 decades ago.

Finally, when service medical records have been lost or 
destroyed, we have heightened duties to provide an 
explanation of reasons and bases for our findings, and to 
consider the rule from 38 U.S.C.A. § 5107(b) as to the 
benefit of the doubt.  Godfrey v. Brown, 8 Vet.App. 113, 118 
(1995), and Russo v. Brown, 9 Vet.App. 46, 51 (1996), both 
citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  In 
our reasons and bases, we must analyze the credibility and 
probative value of the evidence, account for the evidence 
which we find to be persuasive or nonpersuasive, and provide 
the reasons for our rejection of any material evidence 
favorable to the veteran.  Id.  We have endeavored to do that 
here and.  In doing so, we have presumed the veteran's 
statements credible and have not rejected any evidence 
favorable to his claims, nor have we found any of his 
evidence to be nonpersuasive.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 
Vet.App. 52 (1993).  We have carefully considered the rule, 
but are unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the great weight of evidence is against the claims and, thus, 
the rule is inapplicable.


ORDER

Entitlement to service connection for a perforated eardrum, 
residuals of a left mastoidectomy, and hearing loss is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

